Citation Nr: 1600365	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  14-02 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than February 10, 2010, for the award of service connection and compensation for varicose veins of the right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1974, and from November 1974 to November 1979.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 decision of the RO that assigned an effective date of February 10, 2010, for the award of service connection and compensation for varicose veins of the right lower extremity.  The Veteran timely appealed for an earlier effective date.

In September 2015, the Veteran testified during a hearing before the undersigned at the RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran and his representative when further action is required.


REMAND

CUE Claim

In his September 2015 testimony, it appears that the Veteran raises a claim of clear and unmistakable error (CUE) in the RO's May 1980 rating decision and subsequent decisions that denied service connection for varicose veins of the right lower extremity on the basis that the disability was not shown on current examination.  The Veteran now argues that the entire evidentiary record must not have been available to the RO at the time of those decisions.  Specifically, the Veteran alleges that there was a November 1978 entry in service treatment records which documented and diagnosed varicose veins, idiopathic varicose veins of the right lower extremity, moderate to severe condition.  Thus, the Veteran has asserted his belief that the effective date of his award of service connection and compensation for varicose veins of the right lower extremity should be from the date following his discharge from active service.

Because a finding of CUE in a prior rating action could render moot, or impact, the earlier effective date claim on appeal, the Board finds that the CUE claim is inextricably intertwined with the claim on appeal.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Hence, the issues should be considered together.  As the RO has not yet considered any CUE claim, it follows that any Board action on the earlier effective date claim would, at this juncture, be premature. 

Therefore, on remand, the RO or VA's Appeals Management Center (AMC) should adjudicate the claim of CUE in the May 1980 rating decision, prior to again adjudicating the claim for an earlier effective date. The Board emphasizes that to obtain appellate review of any issue not currently in appellate status, a perfected appeal must be filed.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202 (2015). 

Effective Date Earlier than February 10, 2010

The Board finds that adjudication of the matter for an effective date earlier than February 10, 2010, for the award of service connection and compensation for varicose veins of the right lower extremity must be deferred, pending resolution of the claim of CUE.

While further delay of this case is regrettable, due process considerations require such action.  Accordingly, the case is REMANDED for the following action:

1.  Adjudicate the Veteran's claim of CUE in the May 1980 rating decision.  If the claim of CUE is denied, the RO or AMC must provide to the Veteran and his representative both notice of the denial and of the Veteran's appellate rights. The Veteran and his representative are hereby reminded that to obtain appellate review of any issue not currently in appellate status, a timely appeal must be perfected.   

2.  After ensuring that the requested actions are completed, readjudicate the claim on appeal for an effective date earlier than February 10, 2010, for the award of service connection and compensation for varicose veins of the right lower extremity.  If the benefits sought are not fully granted, furnish a SSOC before the claims file is returned to the Board, if otherwise in order.

No action is required of the Veteran and his representative until they are notified by the RO or AMC.  The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

